DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2019/0107748)
Regarding claim 1:
Zhang discloses:
1. A display apparatus comprising: 
a device substrate including a display area and a bending area (e.g., Fig. 1: 103 is the bending area, as per paragraph 73); 
a light-emitting device on the display area of the device substrate (paragraph 73); 
a lower connecting electrode on the device substrate, the lower connecting electrode crossing the bending area of the device substrate (shown in, e.g., Fig. 5a: connector D2; paragraph 91) 
a crack preventing layer on the lower connecting electrode, the crack preventing layer including a region overlapping with the bending area (the insulating layer J2 can be considered a “crack protection layer;” paragraph 91, where the structure prevents cracks as per paragraph 84); and 
an upper connecting electrode on the crack preventing layer, the upper connecting electrode crossing the bending area (Fig. 5A: connector D1); and
a buffer layer between the crack preventing layer and the upper connecting electrode (insulating layer J1);1
wherein the upper connecting electrode includes a same material as a conductive layer disposed on an uppermost of the display area (paragraph 123: it’s the same as the data signal line in the display area).
Regarding claim 3:
Zhang discloses:
wherein the upper connecting electrode includes a region overlapping with the lower connecting electrode (as seen in Fig. 5a).
Regarding claim 4:
Zhang discloses:
wherein the crack preventing layer includes a connection contact hole exposing a portion of the lower connecting electrode, and wherein the upper connecting electrode is connected to the lower connecting electrode through the connection contact hole (Fig. 5a: areas S1 and S2).
Regarding claim 5:
Zhang discloses:
wherein the connection contact hole is disposed outside the bending area (Fig. 5a: the bending area is area B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (US 2018/0108722) in view of Zhang et al. (US 2019/0107748) Kim et al. (US 2015/0301685), 
Regarding claim 1:
Nishikawa discloses:
A display apparatus (Fig. 1) comprising: 
a device substrate including a display area and a bending area (as shown in, e.g., Fig. 5); 
a light-emitting device on the display area of the device substrate (paragraph 31: pixels); 
a lower connecting electrode on the device substrate, the lower connecting electrode crossing the bending area of the device substrate (Fig. 2B: 131; paragraph 37); 
a crack preventing layer on the lower connecting electrode, the crack preventing layer including a region overlapping with the bending area (Fig. 2B: interlayer insulating layer 167; where it helps prevent a crack as per paragraph 42); and 
an upper connecting electrode on the crack preventing layer, the upper connecting electrode crossing the bending area (Fig. 2B: 133; paragraph 37), 
wherein the upper connecting electrode includes a same material as a conductive layer disposed on an uppermost of the display area (the common electrode 190 is a magnesium-silver alloy or a lithium-aluminum alloy as per paragraph 68; the wiring 132 may be an aluminum alloy as per paragraph 44).
Nishikawa does not disclose:
(A) “a buffer layer between the crack preventing layer and the upper connecting electrode,” or
(B) “wherein the upper connecting electrode includes a same material as a conductive layer disposed on an uppermost of the display area”
Nishikawa does not disclose a conductive layer disposed on an uppermost of the display area at all.
Regarding (A):
Zhang discloses:
a buffer layer between the crack preventing layer and the upper connecting electrode (Fig. 5a: J1, as discussed earlier)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Nishikawa the elements taught by Zhang.
The rationale is as follows:
Nishikawa and Zhang are directed to the same field of art, and indeed are very similar.
Zhang shows there might be an additional layer here which presumably provides benefits such as water protection or stability. One of ordinary skill in the art could have included it with predictable results.
Regarding (B):
Kim discloses:
A conductive layer disposed on an uppermost of the display area (paragraph 79: the sensing electrodes).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Nishikawa in view of Zhang the conductive layer taught by Kim.
The rationale is as follows:
Nishikawa, Zhang, and Kim are directed to the same field of art.
Kim shows that a display can have touch electrodes on the uppermost of the display, which has obvious usefulness. One of ordinary skill in the art could have included this with predictable results.
Nishikawa, etc., discloses:
wherein the upper connecting electrode includes a same material as a conductive layer disposed on an uppermost of the display area (follows from Kim paragraph 22 and Nishikawa paragraph 44: the touch sensors of Kim and the conductive layer of Nishikawa may both be AL alloys).
Regarding claim 2:
Nishikawa, etc., discloses:
an encapsulating element on the light-emitting device (Kim paragraph 76); and 
a touch structure on the encapsulating element, the touch structure including a touch electrode which is the conductive layer disposed on the uppermost of the display area (Kim paragraph 79).
Regarding claim 3:
Nishikawa, etc., discloses:
wherein the upper connecting electrode includes a region overlapping with the lower connecting electrode (as can be seen in Nishikawa Fig. 2A).
Regarding claim 4:
Nishikawa, etc., discloses:
wherein the crack preventing layer includes a connection contact hole exposing a portion of the lower connecting electrode, and wherein the upper connecting electrode is connected to the lower connecting electrode through the connection contact hole (Nishikawa Fig. 2B: e.g., 140).
Regarding claim 5:
Nishikawa, etc., discloses:
wherein the connection contact hole is disposed outside the bending area (in Nishikawa Fig. 2B the bending area is area 101 – as can be seen the connection contact holes 140 and 141 are on either side).
Regarding claim 6:
Nishikawa, etc., discloses:
thin film transistors between the device substrate and the light-emitting device (Nishikawa paragraph 55); and an intermediate contact electrode connecting the light-emitting device to one of the thin film transistors, wherein the lower connecting electrode includes a same material as the intermediate contact electrode (follows from Nishikawa paragraph 70: wiring 182 connects the light-emitting element; in combination with Nishikawa paragraph 43).
Regarding claim 7:
Nishikawa, etc., discloses:
middle connecting electrode connecting the upper connecting electrode to the lower connecting electrode, wherein the middle connecting electrode includes a same material as a first emission electrode of the light-emitting device (there are the connections 140 and 141 in Fig. 2B; all of these may be the same materials as per paragraph 43).
Regarding claim 8:
Nishikawa, etc., discloses:
a first over-coat layer between the thin film transistors and the light-emitting device (Fig. 8: insulating layer 166, where it is above some parts of the transistor as per paragraph 63); and a second over-coat layer between the first over-coat layer and the light-emitting device (Fig. 8: insulating layer 168), wherein the first over-coat layer is in direct contact with the bending area of the device substrate (as seen in Fig. 10B).

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa in view of Zhang, and further in view of Kim, and further in view of Visweswaran et al. (US 2017/0179432)
Regarding claim 10:
Nishikawa, etc., discloses a display apparatus as discussed above.
Nishikawa, etc., does not disclose:
an encapsulating dam disposed on the first over-coat layer between the display area and the bending area, and the encapsulating dam includes the same material as the second over-coat layer.
Visweswaran discloses:
an encapsulating dam disposed on the first over-coat layer between the display area and the bending area (paragraph 55).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Nishikawa in view of Zhang and Kim the elements taught by Vishweswaran.
The rationale is as follows:
Nishikawa, Zhang, Kim, and Visweswaran are directed to the same field of art.
Visweswaran discloses this helps the structure of the device (e.g., paragraph 55).
It would have been obvious for the encapsulating dam to include the same material as the second over-coat layer (as these layers are disclosed by separate references they do not explicitly state they are the same material. But Nishikawa already discloses using the same materials where possible and the same general kind of materials for the over-coat layers as per, e.g., paragraph 70).

Allowable Subject Matter
Claims 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-18 and 20-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 9:
Reasons for allowance were given in the prior Office Action. The newly cited Zhang does not alter this.
Regarding claim 11:
The closest prior art of record, Nishikawa in view of Zhang and further in view of Kim, does not teach or suggest every element of the claim in combination as follows:
Prior Art
Nishikawa, etc.
A display apparatus comprising: 


a light-emitting device on the display area of the device substrate; 

Nishikawa paragraph 31
a device substrate including a bending area disposed between a display area and a pad area; 
shown in Nishikawa Fig. 5
an encapsulating element on the device substrate, the encapsulating element covering the light-emitting device; 

Kim paragraph 76
a touch electrode on the encapsulating element, the touch electrode overlapping with the display area; 
Kim paragraph 79
a link line connected to the touch electrode, the link line extending outside the display area along a surface of the encapsulating element; 
Kim paragraph 79
a crack preventing layer being spaced away from the encapsulating element, the crack preventing layer including a region overlapping with the bending area; and 
Nishikawa Fig. 2B: 167
a connection electrode electrically connecting the display area and the pad area across the bending area; and
Nishikawa Fig. 2B
a touch buffer layer between the encapsulating element and the touch electrode 

This is not clearly shown. Although Zhang has a buffer layer (Zhang paragraph 119: the interlayer dielectric layer) it is not in this position with relation to the touch electrodes and encapsulation layer.
wherein the connection electrode includes a lower connecting electrode between the device substrate and the crack preventing layer, and an upper connecting electrode on the crack preventing layer, and 
Shown in Nishikawa (also in Zhang)
wherein the touch electrode, the link line, and the upper connecting electrode include a same material,
Nishikawa Fig. 2B, where the various materials were discussed in earlier rejections
wherein the touch buffer layer extends between the encapsulating element and the link line, and between the crack preventing layer and the upper connecting electrode

Not shown. Zhang has a buffer layer in this position with respect to the crack preventing layer, and as per paragraph 123 it’s made from the same material as the interlayer dielectric layer elsewhere, but as discussed earlier Zhang does not clearly show it in the position defined as the touch buffer layer earlier in the claim.


Therefore the combination of subject matter as a whole renders it allowable over the prior art of record.
Regarding claims 12-18 and 20-22:
They are dependent on claim 11.

Response to Arguments
Applicant's arguments filed 15 April 2022 have been fully considered.
Applicant first argues (starting page 8) that Nishikawa in view of Kim does not disclose a buffer layer between the crack preventing layer and the upper connecting electrode. This is true. However, Zhang discloses such a layer as discussed in the rejections above.
Applicant next argues (page 10) that claim 11 has been amended to include the subject matter of claim 19, which was previously indicated as allowable, and that this claim therefore should now be allowable. The Examiner agrees. Although the newly cited Zhang does disclose a buffer layer in the bending area, it doesn’t clearly show that it is the same as a buffer layer in the claimed position between the encapsulating element and the touch electrode. Therefore claim 11 and its dependent claims have been indicated as allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Zhang does not call this a “buffer layer” but it is made of the same materials as applicant’s buffer layer – it is made from the same material as the interlayer dielectric layer as per paragraph 123 and that is made from, e.g., silicon oxide as per paragraph 119, which is the material of applicant’s buffer layer. Therefore it is more than reasonable to consider it a buffer layer.